Case 2:20-cv-00241-WSS Document 30 Filed 05/14/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

GAYLE LEWANDOWSKI,
Plaintiff, Civil Action No. 2:20-cv-241
v. Hon. William S. Stickman TV
MEGABUS USA, LLC and MEGABUS
NORTHEAST, LLC doing business as
MEGABUS.COM,

Defendants.

 

 

OPINION

WILLIAM S. STICKMAN IV, District Judge

Defendants Megabus USA, LLC and Megabus Northeast, LLC d/b/a Megabus.com
(collectively “Megabus” or “Defendants”) filed a Motion to Compel Arbitration and Dismiss
Plaintiff's Complaint with a brief in support. (ECF Nos. 5 and 6). Megabus notified the Court
that the American Arbitration Association (“AAA”) accepted its Demand for Arbitration. (ECF
No. 18). Plaintiff Gayle Lewandowski (“Plaintiff’ or “Lewandowski”) strenuously opposed the
arbitration demand, arguing that there was no enforceable arbitration agreement between her and
Megabus. After careful review of the record and the parties’ arguments, the Court holds that the
parties did not enter into an enforceable arbitration agreement. Therefore, the Court DENIES the
Motion to Compel Arbitration and DENIES the motion to dismiss Plaintiffs Complaint.

FACTUAL BACKGROUND

The facts necessary for the disposition of the Motion to Compel Arbitration are

straightforward and not in dispute. “Megabus is an intercity bus service that operates throughout

the United States and Canada, offering economy fares for regional transportation.” Plaintiffs
Case 2:20-cv-00241-WSS Document 30 Filed 05/14/20 Page 2 of 10

Complaint (“Compl.”) § 2. Plaintiff filed a Complaint against Megabus alleging a single cause
of action ~ a violation of Title HI of the Americans with Disabilities Act. (ECF No. 1). Plaintiff
has a mobility disability and uses a motorized wheelchair. Jd. at J 3, 13. She alleges that she
“routinely uses Defendants’ transportation services for travel,” and she traveled on “Megabus”
branded motorcoaches including, but not limited to, August 1, 2019, September 5, 2019,
November 4, 2019, January 7, 2020, and February 4, 2020. Jd. at (§ 16-17. During each trip,
she was denied access to Megabus’ buses due to a malfunctioning wheelchair lift. /d. at 7 18.

Megabus sells bus tickets online and over the telephone. Plaintiff claims that she “is not
especially technologically-savvy,” and “prefers to make her purchases offline.” /d. at 931. Prior
to each trip, she purchased her ticket through Megabus’ telephonic ticketing service. Jd. at { 31.
She followed the telephonic prompts to purchase a ticket which culminated in a ticketing agent
finalizing her purchase by asking for her credit card information. Jd. at ¢ 32. Each time she
purchased a ticket via telephone, the ticketing agent informed Plaintiff that the ticket “may be
subject to applicable terms.” Jd. at ¢ 33. When Plaintiff “has asked where those terms are located
and what the terms specifically are, she has been told: (1) she should arrive at least fifteen
minutes early before the departure time; (2) luggage size and weight specifications; (3) children
need to be accompanied; (4) the purchase is non-refundable; and (5) that if she wants, she can
look online at Defendants’ website for the full terms and conditions.” /d.

The Terms and Conditions on Megabus’ website, https://us.megabus.com, include the
following preamble:

These Terms and Conditions govern your access and/or use of this website,

purchasing a ticket and/or services through this website, use of a Megabus vehicle

or other motorcoach services. Your acceptance of these Terms and Conditions

constitutes your agreement to be legally bound by them, which establishes a

contractual relationship between you and Megabus. If you do not agree to these
Terms and Conditions, you may not purchase a ticket and/or services through this
Case 2:20-cv-00241-WSS Document 30 Filed 05/14/20 Page 3 of 10

website, use a Megabus vehicle or any other motorcoach service, or use this
website.

Defendants’ Brief In Support of Motion to Compel Arbitration (ECF No. 6), Exhibit A IA.

The Terms and Conditions include the following arbitration clause:
[Yjou and/or the relevant Megabus Operating Carrier (including any non-
affiliated, third-party motorcoach operator referenced above, or otherwise) may
elect to resolve any dispute, claim or controversy (collectively, “Claims”) by
individual arbitration. Such claims include, but are not limited to, all disputes
between the parties arising out of, or in any way relating to: motorcoach services;
loss, damage or injury to persons and/or property transported by a Megabus
Operating Carrier or one of its authorized, non-affiliated motorcoach operators;
claims of discrimination; the use of the megabus.com website and _ its
implementation; and these Terms and Conditions or the breach, termination,

enforcement, interpretation or validity thereof.

Arbitration may be commenced by either party at any time. [....]
* * *

The Federal Arbitration Act will govern the interpretation and enforcement of this

Section
Id. at Ex. A § 4.A (in relevant part). Lastly, the Terms and Conditions state: “[i]f arbitration is
chosen by either party, neither you nor Megabus Operating Carrier(s) will have a right to litigate
that Claim in court or have a jury trial on that Claim.” Jd. at Ex. A. 74.B.

Plaintiff claims that she has difficulty navigating “the web,” and “has not been able to
access Megabus’ website to review the full terms and conditions.” Compl. { 34. She also
alleges that no ticketing agent ever told her that her purchase may be subject to an arbitration
agreement. /d. at § 35. Plaintiff alleges that she has never seen “any agreement that would
subject her claims to arbitration.” Jd. at 37. Megabus does not dispute that Plaintiff did not
look up the Terms and Conditions on the website and did not review the arbitration agreement.

(ECF No. 29, pp. 4-5). Rather, Megabus argues that it does not matter—because Plaintiff was

informed that the Terms and Conditions were available online, she was obligated to review them
Case 2:20-cv-00241-WSS Document 30 Filed 05/14/20 Page 4 of 10

prior to accepting Megabus’ service and riding the bus. Megabus contends that Plaintiff is bound
by the Terms and Conditions, including the arbitration clause, whether or not she actually
accessed them online and reviewed them. (ECF No. 29, pp. 4-5)

STANDARD OF REVIEW

The Federal Arbitration Act (“FAA”) requires courts to enforce private arbitration
agreements. See New Prime Inc. v. Oliveira, _ U.S. _, 139 S.Ct. 532, 536 (2019). The FAA
declares that “[a] written provision in any ... contract ... to settle by arbitration ... shall be valid,
irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the
revocation of any contract.” 9 U.S.C. § 2. The Supreme Court has recognized that the FAA
evidences “a national policy favoring arbitration.” Southland Corp. v. Keating, 465 U.S. 1, 10
(1984). “[I]n deciding whether a party may be compelled to arbitrate under the FAA,” the Court
must determine: “(1) whether there is a valid agreement to arbitrate between the parties and, if
so, (2) whether the merits-based dispute in question falls within the scope of that valid
agreement.” Flintkote Co. v. Aviva PLC, 769 F.3d 215, 220 (3d Cir. 2014) (quoting Century
Indem. Co. vy. Certain Underwriters at Lloyd’s, subscribing to Retrocessional Agreement Nos.
950548, 950549, and 950646, 584 F.3d 513, 527(3d Cir. 2009)).

The standard of review for a motion to compel arbitration may vary depending on the
context of the motion. Compare Noble v. Samsung Elecs. Am., Inc., 682 Fed.Appx. 113, 115 Gd
Cir. 2017) (stating that “a motion to compel arbitration can be resolved under the same kind of
standard applicable to a motion to dismiss”) with Quilloin v. Tenet Health Sys, Philadelphia,
Inc., 673 F.3d 221, 228 (3d Cir. 2012) (stating that “motions to compel arbitration are reviewed
under the Federal Rules of Civil Procedure summary judgment standard”). In Guidotti v. Legal

Helpers Debt Resolution, LLC, 716 F.3d 764 (3d Cir. 2013), the Third Circuit made it clear that
Case 2:20-cv-00241-WSS Document 30 Filed 05/14/20 Page 5 of 10

the appropriate standard of review depends on whether the motion to compel arbitration is
anchored on the four corners of the complaint itself along with related cognizable documents, or
requires pursuit of discovery. Where the parties rely only on the face of the complaint and
incorporated documents to litigate the issue, then “a motion to compel arbitration should be
considered under a Rule 12(b)(6) standard without discovery’s delay.” Jd. at 776 (quotations
omitted). On the other hand, if the complaint and supporting documents are unclear, the court
should permit limited discovery on the issue and evaluate the motion to compel arbitration under
a summary judgment standard. Id.

The parties here agree that the Court can resolve the pending motion on the existing
record as there is no dispute as to the material facts relative to the nature of the arbitration
agreement and that Plaintiff, a telephone purchaser, did not review the arbitration agreement
online. (ECF No. 29, pp. 4-5, 15, 20). Although the document containing the arbitration clause
is not attached to Plaintiff's Complaint, it is attached to Defendants’ motion and its content is
undisputed. Neither party argues that discovery or further factual development is necessary.
Rather, they agree upon the relevant facts and that the Court may decide the matter on the
papers. The Court will do so.

ANALYSIS

The crux of the matter facing the Court is whether a valid arbitration agreement exists.
Arbitration is strictly a matter of contract. If a party has not agreed to arbitrate, the Court has no
authority to mandate the party to do so. The Court must apply state-law principles that govern
the formation of contracts to determine whether a valid arbitration agreement exists. First

Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995).
Case 2:20-cv-00241-WSS Document 30 Filed 05/14/20 Page 6 of 10

The parties agree that Pennsylvania law governs the question of contract formation in this
matter. (ECF No. 29, pp. 9-11, 15-17). “Under Pennsylvania law, contract formation requires:
(1) a mutual manifestation of an intention to be bound, (2) terms sufficiently definite to be
enforced, and (3) consideration.” Kirleis v. Dickie, McCamey & Chilcote, P.C., 560 F.3d 156,
160 Gd Cir. 2009) (citing Blair v. Scott Specialty Gases, 283 F.3d 595, 603 (3d Cir. 2002)).
“(E]xplicit agreement is essential to the formation of an enforceable arbitration contract.”
Kirleis, 560 F.3d at 163. As a general rule, signatures are not required unless such signing is
expressly required by law or by the intent of the parties. L.B. Foster Co. v. Tri-W Construction
Co., 186 A.2d 18, 19 (Pa. 1962); see also Shovel Transfer Storage, Inc. v. Pa. Liquor Control
Bd., 739 A.2d 133, 136 (Pa. 1999). It is of further note that Pennsylvania “has a well-established
public policy that favors arbitration, and this policy aligns with the federal approach expressed in
the [FAA].” Pisano v. Extendicare Homes, Inc., 77 A.3d 651, 660 (Pa.Super. 2013) (citations
omitted).

Plaintiff argues that she was never presented with the terms of the arbitration clause, did
not review them, and did not manifest an intention to be bound by them. She argues, therefore,
that no contract was formed. “In assessing intent, the object of inquiry is not the inner,
subjective intent of the parties, but rather the intent a reasonable person would apprehend in
considering the parties' behavior.” Am. Eagle Outfitters v. Lyle & Scott Ltd., 584 F.3d 575, 582
(3d Cir. 2009) (citing Ingrassia Constr. Co., Inc. v. Walsh, 486 A.2d 478, 483 (Pa.Super. 1984)).
See also Espenshade v. Espenshade, 729 A.2d 1239, 1243 (Pa.Super. 1999) (“In ascertaining the
intent of the parties to a contract, it is their outward and objective manifestations of assent, as

opposed to their undisclosed and subjective intentions, that matter.”) (citation omitted).
Case 2:20-cv-00241-WSS Document 30 Filed 05/14/20 Page 7 of 10

As previously noted, the facts are undisputed. Each time Plaintiff purchased a ticket to
travel on a Megabus motor coach over the telephone, the ticketing agent informed Plaintiff that
the ticket “may be subject to applicable terms.” Compl. at § 33. When Plaintiff “asked where
those terms are located and what the terms specifically are,” she was told “that if she wants, she
can look online at Defendants’ website for the full terms and conditions.” /d. No ticketing agent
ever told Plaintiff that her purchase may be subject to an arbitration agreement, much less recite
the terms to her. /d. at { 35. There is no dispute that Plaintiff has never seen “any agreement
that would subject her claims to arbitration.” Jd. at { 37. The dispute is whether the presence of
arbitration terms on the website and the telephone agent’s reference to the website in selling the
tickets was sufficient to bind Plaintiff to the Terms and Conditions, including the arbitration
clause.

This case is remarkably similar to James v. Global TelLink Corp., 852 F.3d 262 (3d Cir.
2017), in that it also presents the situation where services are offered for purchase through one
medium (an interactive telephone ticketing service) and the purchaser tries to bind users of those
services to terms and conditions only accessible through a different medium (a website). In
James, the Third Circuit held that users of the defendant’s telephone system for New Jersey
prisons did not assent, under New Jersey contract law, to the defendant telephone service
provider's terms of use or the arbitration provision contained therein. The terms of use were
available only on the provider's website. The provider informed users each time they set up an
account or deposited funds in their accounts that its services were governed by terms of use
which could be reviewed by accessing the provider’s website.! Telephone users were not

required to indicate assent to the terms of use to set up an account and/or use the system.

 

' Users who created an account by telephone received the following audio notice:

7
Case 2:20-cv-00241-WSS Document 30 Filed 05/14/20 Page 8 of 10

The Third Circuit explained that the determination of whether parties entered into an
enforceable arbitration agreement is governed by “ordinary state-law principles that govern the
formation of contract.” Jd. at 265. Under New Jersey contract law, parties must mutually assent
to terms of a contract in order to be bound by them. Further, “because arbitration involves a
waiver of the right to pursue a case in the judicial forum, courts take particular care in assuring
the knowing assent of both parties to arbitrate, and a clear mutual understanding of the
ramifications of that assent.” Id.

The Circuit held that there was no mutual assent and, therefore, no enforceable arbitration
clause. It found it significant that users did not receive the provider's terms of use, users were
not informed that merely using the provider's telephone service would constitute assent to those
terms, terms and conditions were not immediately accessible to users, and users were never
presented with the terms available on the provider's website. Ultimately, the Court affirmed the
denial of the provider's motion to compel arbitration of users! lawsuit.

Megabus argued that James is distinguishable because it focuses on New Jersey contract
law. The Court disagrees. As explained herein, the laws of Pennsylvania and New Jersey are
essentially equivalent when it comes to the actual assent required to bind parties to an arbitration
agreement. Megabus also argued that James is distinguishable because of the unique
circumstances in which it arose—in a prison setting with few alternative choices. The Court

disagrees. The question is not whether a consumer has other alternatives for the requested

 

Please note that your account, and any transactions you complete...are governed
by the terms of use and the privacy statement posted at
www.offenderconnec.com. The terms of use and the privacy statement were most
recently revised on July 3, 2013.

Id.
Case 2:20-cv-00241-WSS Document 30 Filed 05/14/20 Page 9 of 10

service, but whether the consumer has a meaningful chance to review and assent to an arbitration
clause.

Megabus also cited to an unpublished decision of the Third Circuit, Schwartz v.
Comcast Corp., 256 Fed. App’x 515 (3 Cir. 2007), to support their position that Plaintiff can be
bound by the arbitration agreement publicly available on its website. Schwartz, decided before
James, is distinguishable. In Schwartz, the Third Circuit held that a cable internet customer was
bound by the terms of the defendant provider’s subscription agreement. Although Megabus cites
the case because the Court pointed out that a copy of the subscription agreement was always
available for review on the provider's website, the key to its determination was that the record
showed that the plaintiff had received actual notice of the subscription agreement (a physical
copy) upon subscribing. Jd. at 519 (“Comcast’s evidence of its consistent practice regarding
delivery of subscription agreements and of the conduct of the parties in this case constitutes
prima facie evidence that Schwartz was aware that the services he accepted were being offered
pursuant to a subscription agreement.”). Schwartz is not controlling. It is neither on-point nor
persuasive.

When it comes to the requisite intent for the formation of an arbitration agreement,
Pennsylvania law is the same as New Jersey law—“explicit agreement is essential to the
formation of an enforceable arbitration contract.” Kirleis, 560 F.3d at 163. The Court holds that
in the context of the transactions giving rise to this case there was no explicit agreement to
arbitrate. Plaintiff, like the plaintiffs in James, did not receive the Megabus Terms and
Conditions. She was merely informed by the ticketing agent that Megabus had terms and
conditions which were available for review on its website. But the transaction was complete,

and Plaintiff received her ticket, over the telephone without being required to review the Terms
Case 2:20-cv-00241-WSS Document 30 Filed 05/14/20 Page 10 of 10

and Conditions on the Megabus website. Reviewing and assenting to the Terms and Conditions
on the website was not a necessary prerequisite to the completion of the sale. Megabus does not
dispute that Plaintiff never accessed its website and never reviewed the Terms and Conditions,
including those dealing with the arbitration clause.

The Court holds that Plaintiff cannot be bound by an arbitration clause that was only
available for review on a separate medium where the transaction could be completed without
requiring her to acknowledge review of the clause and express assent to its terms. Pennsylvania
law requires explicit agreement. Under the circumstances, the Court finds that Plaintiff did not
manifest an assent to the arbitration clause contained in Megabus’ Terms and Conditions.
Plaintiff did not agree, through words or deeds, to arbitrate her dispute with Megabus. The Court
will not, and cannot, compel her to do so.

CONCLUSION
AND NOW, this 14th day of May 2020, IT IS HEREBY ORDERED that Defendants’

Motion to Compel Arbitration and Dismiss Plaintiff's Complaint is DENIED. (ECF No. 5).

BY THE COURT:

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

   
 

 

 

10
